Citation Nr: 1409428	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-44 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for chronic right temporal homonymous hemianopsia (right eye disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for rheumatoid arthritis of the right hand and wrist.

3.  Entitlement to an increased disability rating in excess of 10 percent for rheumatoid arthritis of the left hand and wrist.

4.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.

5.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depression.

6.  Entitlement to an increased compensable rating for status post thoracotomy, residuals of gun shot wound (GSW) in the left chest.

7.  Entitlement to an increased disability rating in excess of 10 percent for rheumatoid arthritis of the right foot.

8.  Entitlement to an increased disability rating in excess of 10 percent for rheumatoid arthritis of the left foot.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and New York, New York.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.

The following issues are REMANDED to the RO: (1) an initial disability rating in excess of 10 percent for hepatitis C; (2) an increased disability rating in excess of 30 percent for an acquired psychiatric disability, including PTSD; (3) an increased compensable rating for status post thoracotomy, residuals of GSW in the left chest; (4) an increased disability rating in excess of 10 percent for rheumatoid arthritis of the right foot; (5) an increased disability rating in excess of 10 percent for rheumatoid arthritis of the left foot; (6) and TDIU.


FINDINGS OF FACT

1.  The service-connected right eye disability has been assigned the maximum schedular rating throughout the period on appeal.

2.  The service-connected rheumatoid arthritis of the right hand and wrist has not been productive of ankylosis at any time during the period on appeal.

3.  The service-connected rheumatoid arthritis of the left hand and wrist has not been productive of ankylosis at any time during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for chronic right temporal homonymous hemianopsia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.79, Diagnostic Code 6080 (2013).

2.  The criteria for a rating in excess of 10 percent for rheumatoid arthritis of the right hand and wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5002-5215 (2013). 

3.  The criteria for a rating in excess of 10 percent for rheumatoid arthritis of the left hand and wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5002-5215.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

The Veteran contends that higher schedular ratings are warranted for his right eye disability and rheumatoid arthritis of the right and left hands and wrists for the entire increased rating period on appeal.

The service-connected right eye disability has been assigned the maximum schedular rating available for hemianopsia at 30 percent.  See 38 C.F.R. § 4.79, DC 6080.  Indeed, a 30 percent rating is the highest rating under any eye disability Diagnostic Code without anatomical loss of the eye.  The Board concludes that a rating in excess of 30 percent is not warranted under the ratings schedule.

The service-connected rheumatoid arthritis of the right and left hands and wrists has each been assigned the maximum schedular rating available for limitation of motion of the wrists.  See 38 C.F.R. § 4.71a, DC 5002-5215.  In order to receive ratings in excess of 10 percent, the Veteran's rheumatoid arthritis would have to be productive of ankylosis.  Id., DC 5214.  Review of the evidentiary record, to include statements from the Veteran, VA outpatient treatment records, and VA examination reports do not indicate a showing of ankylosis to warrant a higher rating under 38 C.F.R. § 4.71a, DC 5214 for ankylosis of the wrist.

The Board has considered functional loss due to pain or painful motion where limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Given that the Veteran is already in receipt of the schedular maximum for limitation of motion of the wrists, inquiry into the DeLuca factors is moot.  Johnston v. Brown, 10 Vet. App. 80, 87 (1997).

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As to the right eye disability, the Veteran has complained of difficulty seeing things on his right side.  DC 6080 is part of the visual field defects ratings, which indicates that field problems, like not being able to see on the affected side, are anticipated by the ratings schedule.  The Veteran has not described any symptoms or impairment not contemplated by the ratings criteria.  The Board finds that the schedular rating criteria adequately contemplate the symptoms and impairment caused by the right eye disability.  Referral for extraschedular consideration is not warranted.  See Thun.

As to the bilateral rheumatoid arthritis of the hands and wrists, the Veteran complained of painful motion, tenderness, weakness, fatigueability, difficulty holding objects, and swelling at the April 2008 VA examination conducted in conjunction with the rheumatoid arthritis claims.  The Veteran's complaints are examples of functional impairment as contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Veteran already receives the maximum rating based on those complaints.  The Board finds that the schedular rating criteria adequately contemplate the symptoms and impairment caused by the bilateral hand and wrist rheumatoid arthritis disabilities.  Referral for extraschedular consideration is not warranted.  See Thun.

The Board has considered the possibility of staged ratings.  The Board, however, concludes that the schedular maximum has been in effect throughout this appeal and referral for extraschedular consideration has not been warranted for any period on appeal for either the right eye disability or the bilateral hand and wrist disabilities. Accordingly, staged ratings are inapplicable.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeals for increased ratings for a right eye disability and bilateral hand and wrist disabilities.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeals must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

VA has obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been satisfied by a May 2007 letter, provided prior to initial adjudication of the claims in August 2007.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The RO provided the Veteran appropriate VA examinations in 2008 for the right eye and bilateral hand and wrist disabilities.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate each disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95.  The 2008 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate to adjudicate the claims.


ORDER

An increased disability rating in excess of 30 percent for chronic right temporal homonymous hemianopsia (right eye disability) is denied.

An increased disability rating in excess of 10 percent for rheumatoid arthritis of the right hand and wrist is denied.

An increased disability rating in excess of 10 percent for rheumatoid arthritis of the left hand and wrist is denied.


REMAND

The last VA examinations in connection with the appealed disabilities were in April 2008.  Since those examinations, VA outpatient treatment records reveal increased symptoms for hepatitis C (September 2008), and in psychiatric symptoms, including lower GAF scores in 2009 and 2010.  The Veteran also filed a claim for an increased rating for his right foot after perfecting the instant appeal in which he indicated that he was scheduled to undergo surgery in June 2011.  

The last VA examination in connection with the service-connected status post thoracotomy, residuals of GSW in the left chest, was in May 2008.  The Board notes that despite having been shot and undergoing major surgery during service, no assessment of the Veteran's musculoskeletal system has been made for purposes of applying the ratings schedule.  

The Veteran is entitled to a new VA examination where there is evidence that the service-connected disabilities have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  As a result, the Board finds that additional VA examinations are deemed necessary to ascertain his current severity and degree of the service-connected hepatitis C, PTSD and depression, bilateral feet, and GSW residuals disabilities.  

A remand is also required to ensure there is a complete record upon which to decide the issue of TDIU.  The Board finds that VA medical opinions are needed to ascertain the Veteran's functional impairment caused by his service-connected disabilities on appeal.  Such development is necessary for VA to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of any of his service-connected disabilities for the assignment of TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record (physical claims file, Virtual VA, and/or VBMS) all outstanding VA outpatient treatment records from June 2010 to the present.  A negative response must be provided if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Schedule the Veteran for the appropriate VA examinations to assist in determining the current severity and impairment of his service-connected hepatitis C; acquired psychiatric disability, including PTSD; and status post thoracotomy, residuals of GSW in the left chest.  All efforts made to schedule the examination should be documented and incorporated into the record (physical claims file, Virtual VA system, and/or VBMS).  The relevant documents in the record should be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The physicians should also request a history from the Veteran.

Based upon a review of the record and clinical findings, the appropriate VA physicians are requested to provide the following conclusions for:  

a)  Hepatitis C - comment upon the presence or absence of daily fatigue, malaise, anorexia, weight loss, other indications of malnutrition (to what degree), hepatomegaly, dietary restrictions, or continuous medication, and/or any incapacitating episodes (episodes of signs and symptoms severe enough to require bed rest and treatment by a physician) during 12-month periods beginning in December 2006.

b)  Acquired psychiatric disability, including PTSD - (1) comment upon the presence or absence, and the frequency or severity, of all psychiatric symptoms; and (2) enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

c)  Status post thoracotomy, residuals of GSW in the left chest - document pulmonary function test (PFT) results, to include readings for FEV-1, FEV-1/FVC, and DLCO (SB).  If indicated and equipment is available, maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiorespiratory limit) should be provided. 

d)  Left chest GSW residuals - describe any musculoskeletal impairment resulting from the GSW residuals.  If muscular impairment is found, the examiner must identify which muscle groups are involved.

e)  Bilateral foot disabilities - (1) document range of motion testing of the ankles; (2) comment upon the presence, if any, of acquired claw foot, malunion or nonunion of tarsal or metatarsal bones, toes tending to dorsiflexion, and any other foot injuries; and (3) assess the extent of functional impairment attributable to any reported pain.

Each VA physician is also requested to opine as to the Veteran's functional impairment caused by the service-connected disability upon examination.  (Note: the opinions should take into consideration the Veteran's education and occupational experience, but irrespective of age and any nonservice-connected disabilities).  

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

3.  After completing the previous examinations, schedule the Veteran for a VA examination with a vocational rehabilitation specialist to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities, either alone or in the aggregate.  In making this determination, the specialist should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

4.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


